Exhibit AMENDMENT NO. 1 TO MASTER PURCHASE AGREEMENT This Amendment No. 1 to Master Purchase Agreement (this "Amendment"), dated as of February14, 2008, amends that certain Master Purchase Agreement (the "Agreement"), dated as of August 30, 2007, by and among U.S. Dry Cleaning Corporation, a Delaware corporation ("Parent"), USDC Fresno, Inc, a California corporation and wholly owned subsidiary of Parent ("Fresno Sub"), USDC Fresno 2, Inc, a California corporation and a wholly owned subsidiary of Parent ("Fresno 2 Sub"), Team Enterprises, Inc., a New Mexico corporation ("Team Enterprises"), Bell Hop Cleaners of California, Inc., a New Mexico corporation ("Bell Hop"), Team Equipment, Inc., a California corporation ("Team Equipment"), Fabricare Services, Inc., a California corporation ("FSI"), Andrew B. Jones, as Shareholders Agent and, solely for the purposes of ARTICLE III, ARTICLE IX, AND ARTICLE X of this Agreement, the Shareholders (as defined herein). WHEREAS, Parent, Fresno Sub, Fresno 2 Sub, Team Enterprises, Bell Hop, Team Equipment, FSI, the Company and Shareholders desire to amend the Agreement as more fully described herein. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows: 1.Defined Terms. All capitalized terms used in this Amendment and not otherwise defined herein shall have the meanings given to such terms in the Agreement. 2.Amendment to Section 2.2a(i) Purchase Price.Section 2.2a(i) is hereby modified in its entirety to read as follows: "fully paid and nonassessable shares of Parent Common Stock (collectively, the "Team Enterprises Shares") shall be equal to 2,044,667 of Parents Common Stock. 3.Amendment to Section 2.2a (iii) A, B and C Purchase Price. The Section 2.2a (iii) A, B, and C is hereby deleted in its entirety. 4.Amendment to Section 1.1 Defined Terms. Section 1.1 is hereby modified to add the following defined term "Senior Debt" which shall be defined as the debt defined in the following documents 10% Senior Secured Private Placement Memorandum, Subscription Agreement, Security Agreement and Note attached hereto as Exhibit A. 5.
